Citation Nr: 0315174	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-21 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of flash 
burns to the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola







INTRODUCTION

The veteran had active service from September 1970 to 
September 1973, and eight years, five months, and four days 
of prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
residuals of flash burns of the eyes.  The veteran perfected 
an appeal.  

In September 2000 and February 2001 the Board remanded the 
case to the RO for further development.  

The RO most recently affirmed the determination previously 
entered in March 2003.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
the issue being decided on appeal has been completed.  

2.  The probative, competent evidence of record establishes 
that the veteran does not currently have an eye disability as 
a result of in-service flash burns or any other injury to the 
eyes.  


CONCLUSION OF LAW

Residuals of flash burns or any other injury to the eyes 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran was seen for 
treatment of flash burns on September 26, 1963.  He was given 
medication and ice compresses and instructed to return the 
next day if his symptoms persisted.  He did not return the 
following day.  

On follow-up eye examination in December 1963 he was 
asymptomatic and no treatment was provided at that time.  He 
was examined ten days later but there was no change in the 
prior findings.  

The veteran was seen in February 1964 for complaints of a 
foreign body in the left eye.  The eye was only very slightly 
inflamed and there was no foreign body or object found.  

On eye examination in December 1965 the veteran complained of 
difficulty reading.  There was no evidence of ophthalmic 
trouble.  

In January 1967 the veteran complained of a foreign body in 
the left eye, which was removed with a cotton tip 
application.  

In April 1967 the examiner noted that the veteran still had 
some conjunctival redness but the cornea was almost 
completely healed.  He was given medication and instructed to 
refrain from welding for three more days.  Examination 
several days later showed no stained areas.  

The veteran was seen in July 1968 for complaints of a foreign 
body sensation in the left eye.  He had no history of 
infection, surgery, or injuries except for occasional flash 
burns to the corneas.  Slit lamp testing revealed a metallic 
foreign body with a slight rust ring in the left eye.  

The foreign body was removed and he was given medication and 
an eye patch.  The next day he was feeling better.  Slit lamp 
examination revealed a very faint rust ring with stromal 
infiltrate.  The examiner removed the eye patch.  Two days 
later the veteran was comfortable.  

On follow-up examination in early August 1968 the examiner 
noted the prior history.  The veteran reported having done 
well but having begun experiencing discomfort, tearing and 
redness in the left eye.  Examination showed no foreign body 
but there was a slight break in the epithelium over the old 
foreign body removal scar.  

The impression was slough of debris over the faint stain or 
infection of the old foreign body removal site.  He was given 
additional medication and two days later the left eye was 
healing well.  There was no stain found.  Several days later 
there was still a slight corneal scar with a very small 
infiltrate in the stroma.  By the end of August 1968 the 
veteran had no symptoms or complaints.  There remained a 
slight scar at the old removal site.  

It appears that in January 1971 the veteran was seen for 
complaints of a foreign body in the right eye.  Examination 
failed to reveal any specific body and the examiner believed 
this to be general irritation.  The assessment was 
conjunctivitis and he was given medication.  

The veteran underwent an eye examination in January 1972.  
The examiner noted a history of the prior foreign body 
removal.  The veteran had no complaints at that time.  He was 
prescribed eyeglasses.  

In April 1973 the veteran was seen for complaints of 
bilateral ocular irritation in the mornings.  The examiner 
noted a history of a flash burn one-to-two months earlier.  
Based on examination the impression was possible bilateral 
conjunctivitis.  He was given medication.  

The remaining service medical records show no further eye 
complaints.  On separation medical examination in August 1973 
the eyes were normal.  Distant corrected visual acuity by 
lenses was 20/20, bilaterally.  The summary of defects was 
defective vision, bilaterally, corrected to 20/20 by lenses, 
bilaterally.  

The veteran underwent United States Naval Reserves medical 
examinations in February 1974, December 1985, October 1986 
and November 1987.  Physician examination showed the eyes 
were normal.  Distant corrected visual acuity by lenses was 
20/20, bilaterally, except for the October 1986 examination 
that showed correction to 20/25 in the left eye.  The summary 
of defects was defective vision.  In the reports of medical 
history the veteran reported having no eye trouble except in 
the October 1986 medical history report.  

The veteran filed his application for service connection for 
residuals of flash burns to the eyes in October 1998.  He 
reported that he had received no post-service medical 
treatment.  

The veteran underwent a VA general medical examination in 
January 1999.  He reported a history of in-service flash 
burns to the eyes while welding and metallic fragments in the 
eyes while using a grinding wheel.  He stated that he now 
needed glasses.  There was no examination of the eyes or 
diagnosis.  

The veteran underwent a VA eye examination in May 1999.  The 
examiner certified review of the prior examination.  The 
veteran had no complaints of pain and he denied treatment.  
He reported a history of having sustained a piece of steel in 
his left eye in the Navy.  The optometrist performed a 
physical examination and eye testing.  The diagnosis was 
myopia, anisometropia, astigma, presbyopia and ocular health 
was within normal limits.  The optometrist concluded that 
there was no apparent scarring of the eyes from flash burns.  

In his notice of disagreement the veteran argued that he 
should be service-connected for his eye condition, which was 
diagnosed as myopia.  He argued that this was due to the in-
service metal fragments.  

In his substantive appeal the veteran argued that he had 
20/20 visual acuity until his in-service accident.  He stated 
that it was like staring into the sun and being blinded and 
this resulted in his wearing glasses.  

In 2002 the RO obtained the veteran's VA outpatient treatment 
records, which are dated from October 1998 to January 2002.  
They include examination and treatment for conditions not at 
issue on appeal.  They show periodic evaluation of eye 
complaints during examinations for the veteran's diabetes 
mellitus between November 1998 and August 2001.  The 
assessments during these evaluations included myopia, 
anisometropia, astigma, presbyopia, trichiasis and asteroid 
hyalosis of the right eye.  However, the examiners concluded 
that the veteran had normal ocular health.  

The veteran underwent a VA eye examination in March 2002.  
The optometrist noted that the examination was being 
performed to address issues not covered in the May 1999 
examination.  The veteran reported no problems with visual 
acuity.  He performed a complete eye examination.  The 
assessment was anisometropia, myopia, astigmatism, presbyopia 
and asteroid hyalosis.  He concluded that the veteran's 
ocular health was within normal limits.  

The veteran also underwent a VA diabetes mellitus examination 
in March 2002.  Eye examination was within normal limits and 
there was no clinical evidence of conjunctivitis.  This 
examiner referred to the eye examination for details.  The VA 
physician noted the prior medical findings showing normal 
ocular health.  The physician concluded that there was no 
evidence of diabetic retinopathy and the veteran required 
reading glasses only.  

In January 2003 the VA optometrist who performed the March 
2002 examination provided an addendum.  The optometrist 
opined that, based on a review of the notes, computerized 
visual fields and Goldmann visual fields, the veteran had no 
eye disability.  

The optometrist explained that the diagnosis of 
nearsightedness, anisometropia, astigmatism, or presbyopia 
are not considered a disability because they occur normally 
in any given population.  The optometrist also stated that 
there was no visual field defect in either method of visual 
field testing.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  




Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

In the February 2001 remand decision, the Board notified the 
veteran of the enactment of the VCAA.  The Board notified the 
veteran of the types of evidence required to substantiate his 
claim and that VA would obtain such records if their release 
were authorized.  


In connection with the remand directives, the RO advised the 
veteran to identify any evidence not already of record, and 
to complete authorization forms (VA Forms 21-4142) as needed 
for the release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release were authorized.  
The RO also advised him of the types of evidence required to 
substantiate his claim.  

In doing so, the Board and the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA; the Board advised that it would obtain all 
evidence identified and/or authorized for release by the 
veteran.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  

In particular, through the issuance of the June 1999 rating 
decision, the August 1999 Statement of the Case (SOC) and the 
May 2002 Supplemental Statement of the Case (SSOC), he has 
been given notice of the requirements for service connection.  
The RO also provided the veteran with the reasons his claim 
could not be granted based upon the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  
The veteran does not contend that there are additional 
service medical records that have not been obtained.  

The veteran has stated that he had not received post-service 
VA or private medical treatment for residuals of the flash 
burn injury in his October 1998 application for service 
connection.  Subsequently, the RO obtained all outstanding VA 
outpatient treatment records. 

The veteran underwent VA general medical examinations in 
January 1999 and March 2002.  He also underwent VA eye 
examinations in May 1999 and March 2002.  The examiners who 
performed the eye examinations performed a complete 
examination of the eyes, which included physical examinations 
and diagnostic testing.  The examiner who performed the March 
2003 VA eye examination also rendered a specific medical 
opinion on the issue of service connection.  The examiner 
opined that the veteran currently has no residual eye 
disability from the claimed in-service events.  

The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
a VA examination would substantiate the veteran's claim.  In 
this case, the issue whether he has a current disability 
resulting from flash burns or from metallic foreign bodies 
during active service requires competent medical evidence.  
He does not contend that he has had a continuity of eye 
symptoms from the time of the service until the present.  He 
merely alleges that the injuries sustained during active 
service later resulted in eye symptoms and required the use 
of eyeglasses.  

The VA afforded the veteran VA examinations to determine 
whether he had a current eye disability and whether it was 
due to the in-service events.  The optometrist determined 
that he did not have a current eye disability.  

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  Therefore, 
remand or deferral for the scheduling of another VA 
examination is not required.  38 U.S.C.A. § 5103A(c) (West 
2002).  




In February 2002 the veteran stated that there was no 
additional evidence or information to be obtained or 
submitted in connection with his claim for service 
connection.  He requested that his claim be adjudicated.  

As noted above, in the May 2002 SSOC the RO provided the 
veteran the provisions of the VCAA.  It is clear from the 
record that the RO fully considered the provisions of the new 
law in its adjudication of the veteran's claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The veteran seeks service connection for residuals of flash 
burns to the eyes.  He contends that during active service he 
sustained flash burns to his eye while performing his duties 
as a welder.  He argues that he had 20/20 visual acuity and 
now he must wear eyeglasses as a result of the in-service 
flash burns.  He also contends that he got metal in his eyes 
during active service and now he has residual scars as a 
result.  

It is not disputed that the veteran was seen for treatment of 
flash burns on September 26, 1963.  It is also not disputed 
that he was seen for complaints of foreign bodies in his 
eyes.  The service medical records also show that he was seen 
in February 1964 for complaints of a foreign body in the left 
eye.  The eye was only very slightly inflamed and there was 
no foreign body or object found.  In January 1967 the veteran 
complained of a foreign body in the left eye, which was 
removed with a cotton tip application.  

The veteran was also seen in July 1968 for complaints of a 
foreign body sensation in the left eye.  He had no history of 
infection, surgery, or injuries except for occasional flash 
burns to the corneas.  Slit lamp testing revealed a metallic 
foreign body with a slight rust ring in the left eye.  The 
foreign body was removed and he was given medication and an 
eye patch.  The next day he was feeling better.  It appears 
that in January 1971 the veteran was seen for complaints of a 
foreign body in the right eye.  

Examination failed to reveal any specific body and the 
examiner believed this to be general irritation.  The 
assessment was conjunctivitis and he was given medication.  
In April 1973 the veteran was seen for complaints of 
bilateral ocular irritation in the mornings.  The examiner 
noted a history of a flash burn one-to-two months earlier.  
Based on examination the impression was possible bilateral 
conjunctivitis.  He was given medication.  

While the service medical records do establish that the 
veteran was treated for flash burns to the eyes and removal 
of a foreign body from the left eye, the dispositive question 
in this case is whether the veteran has a current disability 
as a result of flash burns or a foreign body.  This issue is 
medical in nature and requires a competent medical diagnosis.  
While, as a lay witness he is competent to relate current 
observable symptoms that affect his vision, he is not 
competent to render a medical diagnosis of a current eye 
disability or to provide a competent medical nexus between 
current symptoms and an injury during active service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The medical evidence in this case does not show that the 
veteran has a current eye disability for which he is entitled 
to service connection.  In fact, the competent medical 
evidence in this case specifically rules out a current eye 
disability.  

The applicable regulations provide that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2002); VAOPGCPREC 82-90.  

The examiner who performed the VA eye examination in May 1999 
diagnosed myopia, anisometropia, astigma, presbyopia and 
ocular health within normal limits.  This optometrist 
concluded that there was no apparent scarring of the eyes 
from flash burns.  

The optometrist who performed the VA eye examination in March 
2002 also diagnosed anisometropia, myopia, astigmatism, 
presbyopia and asteroid hyalosis, but concluded that the 
veteran's ocular health was within normal limits.  In the 
January 2003 addendum this optometrist opined that, based on 
a review of the notes, computerized visual fields and 
Goldmann visual fields, the veteran had no eye disability.  
The optometrist also stated that there was no visual field 
defect in either method of visual field testing.  The 
optometrist explained that the diagnosis of nearsightedness, 
anisometropia, astigmatism, or presbyopia are not considered 
a disability because they occur normally in any given 
population.  

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The statement from the veteran that he must wear eyeglasses 
because of flash burns or from metallic fragments during 
active service is not competent evidence to establish a 
current eye disability.  As a lay witness he is not competent 
to render a medical diagnosis or provide a competent medical 
nexus between a current disability and active service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the veteran has not submitted or identified 
available competent medical evidence showing that he has a 
current eye disability for which service connection may be 
granted.  Since the determinative issue involves a medical 
question, competent medical evidence is required.  Heuer v. 
Brown, 7 Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

For these reasons, the Board finds that the veteran has not 
submitted or identified competent evidence of a current eye 
disability for which he may be entitled to service 
connection.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of flash 
burns to the eyes is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

